DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2022 has been entered.
Response to Arguments
Applicant’s arguments, filed on 06/30/2022, with respect to some of the rejection(s) of claims 1-3, 8, 10, 11, and 13 under 112(b) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of the amended limitations.
With respect to the 112(b) rejections of claims 7, (specifically, the antecedent basis for the term “group”) the applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions. Therefore, these rejections have been maintained (see 112(b) rejections below),
Applicant's arguments filed on 06/30/2022 with respect to rejections of claims 1-3, 7-8, 10,11, and 13 under 102 and 103 have been fully considered but they are not persuasive. The applicant argues that: 
Stein does not teach to store a digital road map including multiple mapped objects at respective mapped locations: The examiner respectfully disagrees with this argument. In paragraphs [0374]-[0382], Stein describes a sparse map which may be stored in different types of memories, and which include data relating to a plurality of predetermined landmarks 820 (Fig. 8, and paragraph [0378]: “location information may be included in sparse map 800 for various map elements, including, for example, landmark locations, road profile locations, etc. Locations for map elements included in sparse map 800 may be obtained using GPS data collected from vehicles traversing a roadway. For example, a vehicle passing an identified landmark may determine a location of the identified landmark using GPS position information associated with the vehicle and a determination of a location of the identified landmark relative to the vehicle (e.g., based on image analysis of data collected from one or more cameras on board the vehicle)”);
Stein does not teach updating the stored digital road map by retaining or removing particular mapped objects from the map based on whether each respective object can be recognized from the captured images, such that Stein teaches to recognize objects, but does not teach or hint at determining whether a mapped object in an existing digital road map can be recognized, and if not, to update the digital road map to remove the object from the map: the examiner respectfully disagrees with this argument. Paragraph [0406] of Stein discloses that the sparse map comprises a road model which may be updated as denoted by paragraphs [0430]-[0431] of Stein (those paragraphs specifically describe how a landmark could be removed, replaced, or newly added based of whether it exists or no longer exists; see 102 rejection below); therefore, by virtue of updating the road model as recited in paragraphs 430 and 431 (“when the new data indicates that a previously recognized landmark at a specific location no longer exists, or is replaced by another landmark, the server may determine that the new data should trigger an update to the model. As another example, when the new data indicates that a road segment has been closed, and when this has been corroborated by data received from other vehicles, the server may determine that the new data should trigger an update to the model”), the sparse map would be updated by default since the road model is part of the sparse map. Furthermore, the applicant argues that the current invention updates the digital road map by “retaining” a particular mapped object; however, nothing in the claim language specifies or recites that a mapped object is “retained” for the purpose of updating the stored digital road map.
According to the above, the 102 and 103 rejections are maintained. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
Claims 10:
-a capture unit configured to capture;
-a positioning unit configured to determine;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
-capture unit: a camera, a lidar sensor, a radar sensor or an ultrasonic sensor;
-positioning unit: GPS, global navigation satellite systems (GNSSs), such as e.g. GPS, Galileo,
GLONASS (Russia), Compass (China), IRNSS (India).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7-8, 10-11, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10, 11, and 13 recite:
“recognizing a first mapped object of the multiple mapped objects”: this limitation is indefinite because this is the only occurrence the first mapped object is recited, although it is recognized, it is unclear how or what this recognition contributes to the updating of the digital road map; 
“determining, on the basis of a set of boundary conditions, that a second mapped object of the multiple mapped objects stored in the digital road map cannot be recognized based on the environmental data”: this limitation is considered ill-defined, because it is unclear how the second mapped object could not be recognized when it was not identified, mapped, uploaded, or even recognized from the first place; thus the claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements, the omitted element is: scanning, recognizing, looking for the second mapped object (See MPEP § 2172.01). Furthermore, it is unclear where the second mapped object should or should not be recognized (in the digital road map or in the surrounding environment). Thus, this limitation is ill-defined, rendering the metes and bounds of the claims indefinite.
“the group consisting”: there is insufficient antecedent basis for the group in these claims, rendering the claim scopes indefinite;
Claims 2-3, 7-8 depend from claim 1, include all of its limitations and do not cure its deficiencies, rendering them rejected under the same rationale.
Claim 2 recites: “a position corresponding to a real position of the object; and the instructions further cause the processor to reduce a respective associated probability value for a second mapped object if the second mapped object is not recognized in the environmental data”: this limitation is considered indefinite because it is unclear what the real position of the mapped object refers to, the term “real” is a relative term which renders the claim indefinite; the term “real” is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree, such that it is unclear with respect to what standard value or condition the position is considered real; thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Furthermore, this claim recites “a second mapped object”, which is also recited in the independent claim. Therefore, it is unclear if the second mapped object recited in this claim is the same as or different from the one recited in the independent claim. Claim 3 depends from claim 2, includes all of its limitations, and do not cure its deficiencies, rendering it rejected under the same rationale.
Claim 7 recites “the group”: there is insufficient antecedent basis for this group in the claim, nor in the claim from which it depends, rendering the claim vague and indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 8, 10-11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stein et al. (US2017/0010115A1; “Stein”).
Regarding claims 1, 10, 11, and 13 Stein discloses a backend for an updating system for a digital road map storing multiple mapped objects ([0377]-[0378]: sparse map), the backend comprising: 
a memory storing a set of instructions; and a processor in communication with the memory; wherein the digital road map is stored in the memory (Abstract, Fig. 1, [0374]; [0377]-[0378]: sparse map)
the stored digital map including multiple mapped objects at respective mapped locations ([0372];[0377]-[0378]; and 
wherein the set of instructions, when loaded and executed by the processor, cause the processor to update the stored digital road map by ([0377]): 
receiving a path and environmental data captured along this path from a vehicle; recognize objects in the environmental data ([0430]: “The vehicles (or clients) may generate a curve describing its drive (e.g., through ego motion integration) in an arbitrary coordinate frame”, i.e. path; “The vehicles may detect landmarks and locate them in the same frame”, i.e. environmental data); 
recognizing a first mapped object of the multiple mapped objects stored in the digital road map based on the environmental data ([0372]: “when a camera onboard an autonomous vehicle captures an image of the area including a sign (or of a specific type of sign), the processor may process the image, detect the sign (if indeed present in the image), classify it as a sign (or as a specific type of sign), and correlate its location with the location of the sign as stored in the sparse map”);
determining, on the basis of a set of boundary conditions ([0279]-[280]: Image capture device 122 located in the vicinity of the rearview mirror to provide a line of sight similar to that of the driver of vehicle 200, which may aid in determining what is and is not visible to the driver or in a bumper of vehicle 200 which is suitable for image capture devices having a wide field of view, especially that the bumper image capture device and driver may not always see the same objects; [0290];[0298]) that a second mapped object of the multiple mapped objects stored in the digital road map cannot be recognized based on the environmental data ([0406]: “sparse map 800 may include a local map 1140 including a road model for assisting with autonomous navigation of vehicles within geographic region 1111”; [00430])and;
and in response to said determination, remove the second mapped object from the digital road map ([00430]: “evaluate whether it includes information that should trigger an updated, or creation of new data on the server”; [00431]: “one or more criteria for determining whether new data received from the vehicles should trigger an update to the model or trigger creation of new data. For example, when the new data indicates that a previously recognized landmark at a specific location no longer exists, or is replaced by another landmark, the server may determine that the new data should trigger an update to the model”; Note: since paragraph [406] specifies that the sparse map comprises the road model, updating the road model by default leads to the update of the sparse map);
wherein the set of boundary conditions includes at least one condition selected from the group consisting of: aacquire images of more distant objects (e.g., greater than 20 m, 50 m, 100 m, 150 m, etc.) from vehicle 200”; [0308] -[0310]).
Regarding claim 7, Stein discloses the set of boundary conditions comprise at least one parameter chosen from the group consisting of: time, season, or weather conditions of the environmental data ([410]: “cameras provided on autonomous vehicles may detect the environmental conditions, and may provide such information back to a server that generates and provides sparse maps”; [0501]: “Visual appearance of landmarks may at least in some cases be sensitive to the time of day or the season in which they were captured”).
Regarding claim 8, Stein discloses checking, recognize an unmapped object based on the environmental data and to check based at least in part on the path and the environmental data captured along the path, whether the unmapped object was present in environmental data received from other vehicles ([00431]: “As another example, when the new data indicates that a road segment has been closed, and when this has been corroborated by data received from other vehicles, the server may determine that the new data should trigger an update to the model”).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Stein in view of STESS (US11092444B2; US Patent version of DE102016214027 cited by the applicant)
Regarding claim 2, Stein does not explicitly state each mapped object in the digital road map has an associated probability value representing a likelihood the mapped object is properly located in the digital map; and, the instructions further cause the processor to reduce the associated probability value for a second mapped object if the second mapped object is not recognized in the environmental data.
On the other hand, STESS teaches each mapped object in the digital road map has an associated probability value representing a likelihood the mapped object is properly located in the digital map; and, the instructions further cause the processor to reduce the associated probability value for a second mapped object if the second mapped object is not recognized in the environmental data (Col. 8, Lines 1-13 and Lines 19-21).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the Stein reference and include features from the STESS reference such that each object has a probability value and that probability changes based on comparing the data from different landmark observations which are assigned to the same landmark. Doing so allows a particularly easy and reliable identification and deletion of misidentifications, as disclosed by STESS (Col. 8, Lines 26-28).
Regarding claim 3, Stein does not explicitly state removing the second mapped object from the digital road map if the associated probability value undershoots a predefined limit value.
On the other hand, STESS teaches removing the second mapped object from the digital road map if the associated probability value undershoots a predefined limit value (Col. 8, Lines 1-13 and Lines 19-28).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the Stein reference and include features from the STESS reference such that each object an object is removed from the digital map if the associated probability value undershoots a predefined limit value Doing so allows a particularly easy and reliable identification and deletion of misidentifications, as disclosed by STESS (Col. 8, Lines 26-28).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602. The examiner can normally be reached 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        
/RAMI KHATIB/Primary Examiner, Art Unit 3669